DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method of determining a location of a user equipment, the method comprising: transmitting, by one or more processors from a node of a network, a first beam having a first frequency range in a first area and a second beam having a second frequency range in a second area, the first area being larger than the second area and encompassing the second area; receiving, by the one or more processors, a request for determining the location of the user equipment in a first signal that is in the first frequency range; causing, by the one or more processors, the second beam to sweep within the first area; receiving, by the one or more processors, a second signal from the user equipment indicating when the second beam is swept over the location of the user equipment and data related to signal measurements of the second beam at the user equipment; and determining the location of the user equipment based on a pointing direction of the second beam relative to a position of the node of the network and the data related to the signal measurements.  The closest prior art, Ananth (US 9,571,978 B1) used in the written opinion of the first area being larger than the second area and encompassing the second area; receiving a request for determining the location of the user equipment in a first signal that is in the first frequency range; causing the second beam to sweep within the first area; and determine a location of the user equipment by a second signal from the user equipment indicating when the second beam is swept over the location of the user equipment and a pointing direction of the second beam relative to a position of the node of the network and the data related to the signal measurements.  These distinct features have been added to independent claim 1, and similar features have been added to independent claims 10 and 20, thus rendering claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alex (US 2018/0054251 A1) discloses a high altitude point to multipoint links.
Deng et al. (US 2018/0176065 A1) discloses searching for synchronization signals with a synchronization index.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/8/2021